Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed January 7, 1972, upon his conviction of criminal possession of a dangerous drug in the third degree, criminal possession of a dangerous drug in the sixth degree and criminal possession of a hypodermic instrument, upon a jury verdict. The sentence was an indeterminate prison term not to exceed five years on the conviction of criminal possession of a dangerous drug in the third degree and a conditional discharge on the other two counts. Sentence reversed, on the law, and case remanded to the Criminal Term for resentence in accordance with People v. Bennet (39 A D 2d 320). Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.